Citation Nr: 0938400	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  05-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the September 26, 2006, rating decision, wherein the RO 
awarded service connection for obstructive sleep apnea (OSA) 
secondary to the service-connected posttraumatic stress 
disorder (PTSD) and assigned a noncompensable evaluation 
following the pre-aggravation deduction.

2.  Entitlement to a compensable evaluation for OSA.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and SVZ


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1969.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which determined there was no CUE in the 
September 26, 2006, rating decision that granted service 
connection for OSA secondary to the service-connected PTSD 
and assigned a noncompensable evaluation following the pre-
aggravation deduction.  The same decision, denied a 
compensable rating for the service-connected OSA.   

The Veteran presented testimony before the Board on June 15, 
2009.  The transcript of the hearing has been associated with 
the claims folder.  At the time of the hearing, the 
undersigned agreed to hold the case open for 60 days to allow 
the Veteran to obtain additional evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Since this matter was last reviewed by the agency of original 
jurisdiction (AOJ), additional evidence has associated with 
the claims folder, including VA outpatient treatment records 
and an article concerning OSA, as well as an August 2009 
letter from Dr. JRS.  

In a correspondence by fax, dated September 3, 2009, the 
Veteran indicated that he wished to waive his right to "any 
further RO consideration and ask that the additional evidence 
be considered only by the BVA Judge."  In the very next 
paragraph, however, he places a condition on this waiver by 
stating the following:

IF THE ADDITIONAL MEDICAL OPINION PROVIED IS 
NOT CONSIDERED ENOUGH TO GRANT THE 50% 
EVALUATION SOUGHT ON APPEAL, WE ASK THAT THE 
BVA JUDGE GRANT AND ALLOW ME 30 ADDITIONAL 
DAYS TO OBTAIN A CLARIFYING OPINION.

The Veteran's conditional waiver is not a true waiver of his 
right to have the AOJ review the additional evidence.  As 
such a remand is in order to allow the AOJ the opportunity to 
readjudicate the matter after considering all the evidence of 
record. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should carefully review and 
consider all evidence of record, 
particularly that evidence added to the 
claims file since the March 2009 statement 
of the case.

2.  The AOJ should undertake any 
additional development action deemed 
appropriate, including arranging for an 
examination with medical opinion if one is 
indicated.

3.  Thereafter, the RO should readjudicate 
the claims regarding CUE and an increased 
rating based upon all additional evidence 
received.  If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655. 

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

